Citation Nr: 0612481	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-13 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether G.M.B. may be recognized as a helpless child of the 
veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1969 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.


FINDINGS OF FACTS

1.  The veteran's child, G.M.B., was born in April 1979, and 
attained the age of 18 in April 1997.

2.  G.M.B. was not permanently incapable of self-support by 
reason of physical or mental defect present when, or before, 
he attained age 18.


CONCLUSION OF LAW

The criteria for establishing that the veteran's child, 
G.M.B., is a helpless child are not met.  38 U.S.C.A. § 
101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.58, 3.356 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the claim was filed in March 2003.  In 
correspondence dated in April 2003, the appellant was 
notified of the provisions of the VCAA, as it pertains to 
this claim.  The initial decision denying the benefit 
requested was issued in May 2003.  Thereafter, in 
correspondence dated in August 2003, and July 2004, the 
veteran was further informed of VCAA requirements.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

The appellant has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of this claim.
 
The appellant contends that his child, G.M.B. (a.k.a. 
G.M.H.), born in April 1979, became permanently incapable of 
self support prior to his 18th birthday.  The Board has 
reviewed the evidence of record in its entirety and finds 
that G.M.B. was not permanently incapable of self support 
until after attaining 18 years of age.  

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support. 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  
Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of his 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
controlling.  Principal factors for consideration are: 

(1) The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support. 

(2) A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self-support otherwise established. 

(3) It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration. In such cases there should 
be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends. 

(4) The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.
38 C.F.R. § 3.356(b).

Here, while G.M.B. clearly is currently disabled and 
dependent on others for support, the evidence of record does 
not show that he was permanently incapable of self-support by 
reason of mental or physical defect when he attained age 18, 
in April 1997.  The only problem that was shown prior to his 
18th birthday was that he was learning disabled and was 
deemed to be of borderline intelligence, as noted on tests 
conducted in 1996 (while he was still in high school) as well 
as high school records.  Nevertheless, he was considered 
capable of continuing with high school, and indeed he was 
able to graduate from high school in 1998, albeit with a 
vocational diploma.  

The record shows that G.M.B. has been diagnosed with 
schizophrenia, bipolar disorder, and Niemann-Pick disease.  
However, the disorders did not become manifest until after he 
attained 18 years of age.  A psychiatric disorder was first 
noted in December 1997.  Even so, a vocational assessment 
conducted thereafter, in September 1998, indicated that 
G.M.B. was suited for certain types of employment.  The 
Nieman-Pick disease, which has clearly rendered him incapable 
of self support, was not manifested until several years 
later, long after he had attained age 18.  

The Board notes that a March 2004 letter from H. H., M.D., 
indicates that although G.M.B.'s first psychiatric 
hospitalization was at the age of 19, throughout childhood, 
he had struggled greatly with cognitive deficiencies.  Dr. H. 
stated that G.M.B.'s emotional problems, presently and 
throughout childhood, interfered with his ability to 
structure daily activities, complete tasks independently, 
initiate and maintain friendships and relationships, and 
maintain employment for any significant period of time.  
However, the record indicates that Dr. Hafez became involved 
in G.M.B.'s care after G.M.B. attained age 18, and the 
physician does not provide a sound basis, or any basis, for 
this opinion.  Again, the evidence clearly shows that there 
were no diagnosed disorders prior to age 18.  G.M.B. was able 
to and did indeed work at various jobs.  In fact, a review of 
his income records indicates that his income briefly 
increased after graduation from high school (during 1999).  
The fact that he was able to graduate from high school after 
age 18 is further evidence of his capabilities for self 
support at 18 years of age.

Following testing performed in February 1998, when the G.M.B. 
was 18 years, 10 months old, the psychologist concluded that 
G.M.B. was, "able to understand, remember and carry out our 
simple instructions for reasonably extended periods of time 
without one-to-one supervision.  He is able to perform such 
activities within a schedule and can complete a normal work 
week free from an unreasonably high number of disruptions to 
pace due to any continuing psychological problems.  In a 
situation where there is not a great demand for interpersonal 
functioning, he is able to interact appropriately with peers 
and supervisors and accommodate to routine changes in a work 
setting."

It is regrettable that subsequent to age 18, G.M.B. developed 
illnesses that have proven incapacitating.  However, the 
regulations are very clear that in order to be considered a 
"helpless child", the incapacitating illness must have been 
evident prior to the child attaining age 18.  In the present 
case, G.M.B. had learning disabilities prior to age 18; 
however, these did not preclude employment.  The illness 
currently affecting G.M.B. clearly developed after his 18th 
birthday, and thus cannot be considered when determining 
eligibility for this benefit.  The Board has thoroughly 
evaluated the evidence of record, to include all medical 
evaluations, school and vocational testing, and lay 
testimony/statements of family and others, and finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the claim is denied.                




ORDER

The appeal to establish G.M.B. as a helpless child of the 
veteran is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


